UNITED STATES BANKRUPTCY COURT
District of New Jersey

Caption in Compliance with D.N.J. LBR 9004-1(b)

                                                                                  Order Filed on May 11, 2020
Isabel C. Balboa, Esq.                                                            by Clerk
Chapter 13 Standing Trustee                                                       U.S. Bankruptcy Court
                                                                                  District of New Jersey
Cherry Tree Corporate Center
535 Route 38, Suite 580
Cherry Hill, NJ 08002-2977
(856) 663-5002
                                                                Case No.: 19-33364-JNP
In re:

                                                                Hearing Date: May 6, 2020 10:00 am
ARTHUR L. HOROWITZ
                                                                Judge: Jerrold N. Poslusny Jr.

                                                                Chapter: 13




                                                  ORDER OF DISMISSAL


         The relief set forth on the following pages numbered two (2) through two (2) is ORDERED.




    DATED: May 11, 2020




                                                                                                                Page 1 of 2
        THIS MATTER having come before the court for a hearing on confirmation of the debtor(s) Chapter
13 Plan or Modified Chapter 13 Plan and for good cause shown it is


        ORDERED that the the above captioned case is hereby dismissed for the following reason(s):


            •   failure to file required schedules, statements, plan and/or summary

            •   failure to provide evidence of income

            •   failure to complete business debtor forms



        IT IS FURTHER ORDERED that pursuant to 11 U.S.C. §349(b) this Court, for cause, retains

        jurisdiction over any additional application filed within 30 days by any administrative claimant for funds

        on hand with the Chapter 13 Trustee.




        IT IS FURTHER ORDERED that any Order to Employer to Pay to the Chapter 13 Trustee (wage
        order) that has been entered in this case is hereby terminated.       The employer is authorized to cease
        wage withholding immediately.         The debtor or debtor(s) counsel is hereby authorized to serve this
        Order upon the appropriate parties.




                                                                                                             Page 2 of 2
